TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00881-CV


                                       In re Mark Zuniga


                                J. B., Jr. and Y. R., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee


              FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-17-003746, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of Y. R. The subject of this

proceeding is Mark Zuniga, appellant’s attorney.

               Appellant filed her notice of appeal on December 16, 2019, and her brief was due

January 6, 2020. On January 9, 2020, we ordered counsel to file appellant’s brief no later than

January 27, 2020. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Mark Zuniga shall appear in person before

this Court on Wednesday, February 12, 2020, at 10:00 a.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street,

in Austin, Travis County, Texas, to show cause why he should not be held in contempt and
have sanctions imposed for his failure to obey our January 9, 2020 order.       This order to

show cause will be withdrawn and Zuniga will be relieved of his obligation to appear before

this Court as ordered above if the Clerk of this Court receives appellant’s brief on or before

February 10, 2020.

              It is ordered on January 30, 2020



Before Chief Justice Rose, Justices Baker and Triana




                                                  2